Per Curiam. Appellant James Jess Colvin has filed a motion for rule on the clerk. The motion reflects that the notice of appeal was filed before the judgment and commitment order was entered. The motion was, therefore, untimely and ineffective. See Ark. R. App. P. — Civ. 4.  Appellant’s attorney, Kent T. Tharel, has assumed responsibility for not verifying that the judgment and commitment order had been filed prior to the filing of the notice of appeal. Because he has admitted responsibility for the error, we treat the motion for rule on the clerk as a motion for belated appeal, and we grant it. We direct that a copy of this order be filed with the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).